SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended August 31, 2007 oTransition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-52054 FUEGO ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2078925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19250 NW 89th Court Miami, FL 33018 (Address, including zip code, of principal executive offices) Issuer’s telephone number : (305) 829-3777 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: COMMON STOCK, PAR VALUE $.001 PER SHARE Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Check whether the Registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo The number of outstanding shares of the Registrant's common stock, $0.001 par value, as ofAugust 31, 2007was 36,639,353. 1 TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page Item 1. Financial Statements: 3 Balance Sheets as of Aug 31, 2007 (unaudited) and May 31, 2007 3 Statements of Operations for the three months ended August 31, 2006 and for the three months ended August 31, 2007 (unaudited) 4 Statements of Cash Flows for the three months ended August 31, 2006 and for the three months ended August 31, 2007 (unaudited) 5 Statements of Stockholders' Equity (Deficit) for the period from May 31, 2005 to August 31, 2007 (unaudited) 6 Notes to Financial Statements 7 Item 2. Managements Discussion and Analysis of Financial Condition and Plan of Operations 10 Item 3. Controls and Procedures 13 PART II: OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 2. Changes in Securities 14 Item 3. Defaults upon Senior Securities 14 Item 4. Submission of Matters for a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8-K 14 SIGNATURES 15 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FUEGO ENTERTAINMENT, INC. BALANCE SHEETS August 31, May 31, 2007 2007 ASSETS CURRENT ASSETS Cash $ 1,058 $ - Account receivable-trade, less allowance for doubtful accounts of $90,000 23,712 29,308 Federal Income tax refund receivable 12,115 12,115 Total Current Assets 36,885 41,423 EQUIPMENT, less accumulated depreciation of $ 17,465.98 35,951 39,145 OTHER ASSETS Production costs 95,941 95,941 Deposit on music library 14,500 14,500 Logo, less accumulated amortization of $1,305 1,395 1,530 Total Other Assets 111,836 111,971 $ 184,672 $ 192,540 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 19,443 $ 24,092 Accounts payable - related parties 90,107 83,518 Other liabilities 4,208 3,906 Income taxes payable 15,985 15,985 Accrued interest - related parties 28,430 17,646 Deferred revenue 6,659 6,659 Total Current Liabilities 164,832 151,806 Long-Term Debt Notes payable - related parties 293,640 $ 263,893 Total Liabilities 458,472 $ 415,699 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, par value $.001, 75,000,000 shares authorized, 36,639,353 issued and outstanding 36,640 36,640 Paid in capital 475,580 454,905 Deferred charge (72,667 ) (122,979 ) Retained earnings(deficit) (713,353 ) (591,724 ) Total Stockholders' Equity (Deficit) (273,800 ) (223,158 ) $ 184,672 $ 192,540 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 FUEGO ENTERTAINMENT, INC. STATEMENTS OF OPERATIONS For the Three Months Ended August 31, 2007 August 31, 2006 REVENUES Music Music sales, net $ 11,376 $ 21,994 Filming - 30,550 Consulting - 6,800 Total Revenues 11,376 59,344 COSTS AND EXPENSES Cost of music Royalties - related party 2,844 5,499 Production costs 300 Cost of filming - 5,000 Affiliation agreements - Selling, general and administrative: Provision for bad debts - Compensation - stock based and contributed 63,812 75,258 Other 51,542 62,573 TV development - 50,310 Impairment of investmest - Interest expense - related parties 10,784 Interest expense - other 393 Depreciation and amortization 3,329 2,665 Total costs and expenses 133,004 201,305 (Loss) before income taxes (121,628 ) (141,961 ) Income tax expense (benefit) - (19,426 ) NET (LOSS) $ (121,628 ) $ (122,535 ) EARNINGS (LOSS) PER SHARE - BASIC - * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 35,625,161 35,318,074 *less than $.01 per share SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 4 FUEGO ENTERTAINMENT, INC. STATEMENTS OF CASH FLOWS For the Three Months Ended August 31, 2007 August 31, 2006 OPERATING ACTIVITIES Net income (loss) $ (121,628 ) $ (122,535 ) Adjustments to reconcile net income to net cash used by operating activities Contributed services 20,675 10,500 Impairment loss on investment - Depreciation and amortization 3,329 2,665 Stock based compensation 50,312 75,258 Changes in operating assets and liabilities Accounts receivable 5,596 (21,994 ) Accrued federal Income tax refund receivable - (19,426 ) Deferred tax asset - - Other current asset - - Accounts payable 1,940 6,620 Income taxes payable - - Other current liabilities 302 575 Deferred revenue - - Production costs - (5,753 ) NET CASH (USED BY) OPERATING ACTIVITIES (39,474 ) (74,090 ) INVESTING ACTIVITIES Deposit on music library - Purchase of equipment - (3,213 ) NET CASH (USED BY) INVESTING ACTIVITIES - (3,213 ) FINANCING ACTIVITIES Proceeds from sale of common stock - 25,700 Proceeds from notes payable - related parties 32,912 53,300 Repayments of notes payable - related parties (3,164 ) Accrued interest - related parties 10,784 NET CASH PROVIDED BY FINANCING ACTIVITIES 40,532 79,000 NET (DECREASE) IN CASH 1,058 1,697 CASH, BEGINNING OF PERIOD - 152 CASH, END OF PERIOD $ 1,058 $ 1,849 - SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Common Stock Issued for Future Consulting Services (875,000 shares) $ 131,250 Common Stock Issued for Debt Reduction (40,000 shares) $ - SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 5 FUEGO ENTERTAINMENT, INC. STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) For the Two Years Ended Aug 31, 2007 Subscriptions Retained Common Stock Paid-in Common Amount Deferred Earnings Shares Amount Capital Stock Receivable Charge (Deficit) Total Balance, May 31, 2005 13,272,670 $ 13,273 $ 46,058 $ 43,274 $ (43,274 ) $ - $ 39,489 $ 98,820 Proceeds received from subscribed shares 21,658,977 21,659 29,412 (51,072 ) 51,072 51,071 Proceeds from sale of common stock for $.18 per share 27,915 28 4,997 5,025 Common stock subscribed - 53,111 shares @.179 per share 9,561 (9,561 ) Common stock subscriptions canceled 10,000 shares @ .001 per share (10 ) 10 40,500 shares @ .009 per share (405 ) 405 7,488 shares @ .179 per share (1,348 ) 1,348 Contributed services 37,931 37,931 Net (loss) for the year (125,655 ) (125,655 ) Balance, May 31, 2006 34,959,562 $ 34,960 $ 118,398 $ - $ - $ - $ (86,166 ) $ 67,192 Proceeds from sale of common stock for $.18 per share 102,778 103 18,397 18,500 Stock based compensation $.12 per share 25,000 25 2,975 3,000 $.15 per share 60,000 60 8,940 9,000 $.18 per share 488,013 488 87,354 87,842 $.23 per share 89,000 89 20,381 20,470 Stock Issued for debt reduction 40,000 40 7,160 7,200 $.18 per share Stock issued for Future Services $.15 per share 875,000 875 130,375 (122,979 ) 8,271 Contributed services 60,925 60,925 Net (loss) for the year (505,558 ) (505,558 ) Balance, May 31,2007 36,639,353 $ 36,640 $ 454,905 $ - $ - $ (122,979 ) $ (591,724 ) $ (223,158 ) Proceeds from sale of common stock for $.18 per share - - Stock based compensation $.12 per share - - $.15 per share - - $.18 per share - - $.23 per share - - Stock Issued for debt reduction $.18 per share - - Stock Issued for Future Services $.15 per share - 50,312 50,312 Contributed services 20,675 20,675 Net (loss) for the year (121,628 ) (121,628 ) Balance, Aug 31,2007 36,639,353 $ 36,640 $ 475,580 - $ - $ (72,667 ) $ (713,352 ) $ (273,799 ) SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 6 FUEGO ENTERTAINMENT, INC. NOTES TO FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of August 31, 2007 and the results of its operations and cash flows for the three months ended August 31, 2007 and 2006 have been made.Operating results for the three months ended August 31, 2007 are not necessarily indicative of the results that may be expected for the year ended May 31, 2008. These condensed financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Form 10-KSB for the year ended May 31, 2007. 2. NATURE OF BUSINESS Fuego Entertainment, Inc. (the “Company”,”Fuego”.”we”,”our” or “us”) was formed on December 30, 2004 as a Florida corporation and is primarily engaged in the directing, production, marketing, and distribution of entertainment products, including feature and short films, documentaries, television shows, music, and tour productions. We also provide management, marketing, and public relations services to the entertainment industry. During the three months ended August 31, 2007 the majority of revenues were earned from the sale of musical tracks. 3. SIGNIFICANT ACCOUNTING POLICIES GOING CONCERN Our financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Our ability to continue in existence is dependent on its ability to develop additional sources of capital, or achieve profitable operations. We sustained significant losses in the last three years, and we have deficits in working capital and stockholder’s equity as of August 31, 2007. Our financial position at that date and presently is of great concern to us and our investors, however, management’s plan is to obtain additional capital and to develop, market and distribute musical tracks, and to pursue the multi-media releases of a popular film produced in Cuba. Additionally, since launching FEMI, weexpandedour music and video catalog, by signing new artists, and acquiring music masters containing over 890 music tracks. We have also expanded our marketing and distribution capabilities and enhanced sales in the process. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 4. RELATED PARTY TRANSACTIONS · Ciocan is an entertainment company owned by our President/CEO, that creates products for the Latino Market worldwide and anticipates using us to market, promote and commercialize some of its products (music, films, documentaries, artist, etc)for the Anglo and international markets. During the three months ended August 31, 2007, Ciocan did not advance any funds leaving a balance owing as of August 31, 2007, of $24,800, and accrued interest of $3,249. In addition Ciocan was owed a total of $40,798 for music royalties earned during the current three months ended. 7 FUEGO ENTERTAINMENT, INC. NOTES TO FINANCIAL STATEMENTS 4. RELATED PARTY TRANSACTIONS - continued · Our President/CEO is owed $268,840 as of August 31, 2007 for cash advances to the company for a variety of general and administrative expenses and the development of TV station programming. During the current quarter he advanced $32,911 and was repaid $3,164. No interest was paid on this date which accrues at 15 percent per annum and is payable on June 1, 2008. Accrued interest totaled $25,181 as of August 31, 2007. 5. INCOME TAXES The following is an analysis of income taxes . The provision for current income taxes is as follows: For the three months ended August 31, 2007 Forthe three months endedAugust 31,2006 Current tax expense (benefit): Federal tax at 34% statutory rate $ (41,354 ) $ (48,267 ) Benefit of surtax exemptions -0- 25,296 Valuation allowance 34,525 (98 ) Permanent differences 6,829 3,643 Income tax expense $ -0- $ (19,426 ) The analysis of income tax expense is as follows: For the threemonths ended August 31, 2007 Forthe three months endedAugust 31, 2006 Current $ -0- $ (19,426 ) Deferred - 0- -0- Income tax expense $ -0- $ (19,426 ) A deferred tax asset was recognized of $34,525 for the $31,028 of net operating loss carry forwardwhich expires in 2028 if unused, and $3,497 of temporary timing differences during the three months ended August 31, 2007.A valuation allowance for $34,525 was recorded as of August 31, 2007, asthe Company believes it is more likely than not that this future tax benefit of this deferred tax asset will not be realized at this time. 8 FUEGO ENTERTAINMENT, INC. NOTES TO FINANCIAL STATEMENTS 5. INCOME TAXES - continued The following is an analysis of the change in the deferred tax asset: For the threemonths ended August 31, 2007 Forthe three months ended August 31, 2006 Deferred tax asset, beginning of year $ -0- $ -0- Net operating loss carryforward 31,028 Allowance for doubtful accounts -0- -0- Interest Expense related party 3,667 -0- Depreciation (170 ) (98 ) State income taxes -0- -0- Valuation allowance (34,525 ) 98 Deferred tax asset, end of year $ -0- $ -0- 6. CONTRIBUTED CAPITAL For the three months ended August 31, 2007, the President contributed a total of $20,675 consisting of $13,500 for the value of services, $2,375 for the prorata share of auto expenses, and $4,800 for the rent of corporate office facilities. 7. DEFERRED CHARGE On May 9, 2007, we entered into a contract with Var Growth Corporation (D.B.A. Ice Cold Stocks) and issued 875,000 shares of restricted common stock at $.15 in exchange for consulting services to be performed over a 12 month period from the date of the contract. For the three months ended August 31, 2007, $50,312 of this cost was expensed. The remaining balance is treated as a deferred charge, a contra equity account, as all of the shares were issued for services but not yet fullyrendered. 9 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. The following discussion is intended to provide an analysis of the Company’s financial condition and Plan of Operation and should be read in conjunction with the Company’s financial statements and the notes thereto set forth herein. The matters discussed in this section that are not historical or current facts deal with potential future circumstances and developments. The Company’s actual results could differ materially from the results discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below. Plan of Operation We have been in operation for thirty-two months as ofAugust 31, 2007. Our efforts during that period have largely been to generate cash flows from operationsand cash flow from the sales of our common shares. The majority of these cash flows were applied towards, production costs, and the investment in a series of shows, including Havana Nights. Since inception, we have sold music CD’srepresenting the majority of our music revenue. In the prior fiscal year we created a music business segment named Fuego Entertainment Music International (FEMI) the purpose of which is to sell our music content under this name. Since launching FEMI, weexpanded our music and video catalog, by signing new artists, and acquiring music masters containing over 890 music tracks. We have also expanded our marketing and distribution capabilities and enhanced sales in the process.We executed an agreementwith Digital Music Group, Inc, one of the leaders in the digital distribution of entertainment product, we also executed an agreement with UK digital distributor Vidzone. Fuego will soon launch it new website that will include music, video and television content downloads. Most recently we executed a publishing agreement with Ediciones Musicales Clippers. On March 1, 2007 we retained the services of Adolfo Fernandez, a prestigious publicist from F&F Media Group. Mr. Fernandez's firm represents companies such as WEA Music, Sony BMG, Televisa Group, Univision Music Group, EMI US Latin, EMI Music Colombia, Venemusic, Fonosound, Grupo Origin, Warner Music Latina, and others. Mr. Fernandez has worked with many artists such as Andrea Bocelli, Ricky Martin, Alejandro Sanz, Mark Anthony, Shakira, Gilberto Santarosa, Jennifer Lopez, and others. Secondly, we have focused on the creation and development of our four filming projects. Three of the four projects are documentaries titled One Million Millionaires, Gold in Ecuador and Counterfeit Conspiracy. The fourth project is a reality television series titled The Trader. Our four filming projects, all in the development stage, cost $95,941 as of August 31, 2007.The work in progress includes script development, principal photography, sound engineering, personnel, such as a cameraman, producer and assistant producer, location permits, filming insurance, equipment rental travel and hotel accommodations and crew meals. No general and administrative costs were capitalized. Lastly, we initially incurred stock registration costs of $63,382, consisting largely of professional fees, to enable us to pursue a registration statement on Form SB-2 with the Securities and Exchange Commission. Operating expenses for thethree months ended August 31, 2007 were principally for selling, general and administrative expenses, the major components of which was stock based compensation costs of $120,312, development costs of $97,146, and audit and accounting fees of $74,162. We do not anticipate incurring more than $10,000 in additional costs with respect to our four filming projects prior to their completion. In general, our filming projects are in final stages of development. We have no plans to engage in any more in house productions until we have completed the four current projects that we have undertaken to complete, thereby reducing the possibility of incurring further significant costs. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. - continued Until our in process production filming projects are completed, we believe we can sustain our cash flows through sales of our music, television and film content, publishing revenues and work for hire such as the sale of corporate videos, from consulting services, and from the sale of our common stock should our expected cash flows in the next 12 months require it.However, there is no guarantee that our cash flow requirements will exceed the amount of funds received from the sale of securities or the cash flow generated from our current operation activities. Our minimum expected cash flows to continue our current level of operations during the next 12 months is approximately $225,000, however up to $450,000 would be needed to pursue our goals during that period. These additional funds would be needed to license products from other parties and properly market, promote and distribute them, including our own projects presently in process. To date our revenues have been largely generated from sales of our music content. If the additional $225,000 is not raised, we may be unable to continue operations. We recently entered into a 10-yearlicensing agreement withCiocan for their music library catalogue. This library consists of 33 finished albums (over 300 tracks) by 8 different artists who are exclusively recording with Ciocan for the release of other future projects. Ciocan has marketed the catalogue to the Latin market, but we plan to penetrate the non-Hispanic markets and develop the current marketing efforts within the Latin base. We plan to develop live productions for artists we intend to sign. The agreement to license Ciocan's music requires us to pay a royalty of 25% of the net sales proceeds quarterly from sales. The President and CEO of the Company own 100% of the rights to a popular film he owns and produced in Cuba called Zafiros Lucura Azul (SapphireBlue Maddness). This filmhas never been distributed or commercialized. We acquired from Mr. Hugo Cancio the right to market, promote, and distribute the film in all formats: Theatrical release, Television, cable, DVD. This is part of a 10 year licensing agreement in which Fuego Entertainment will keep 75% of the net revenues generated. There was no payment of any kind involved in the transaction.Wewill account for all sales and costs on a gross basisfor the above agreements in accordance with the criteria set forth in Emerging Issues Task Force AbstractIssue No. 99-19, since we will be responsible for all production and distribution costs and expenses, and have full discretion in selecting suppliers and product specifications. If there are no net proceeds after one year, all rights revert to the producer. Additional sources of income may include projects where we will also act as an agent and contract organization for certain entertainment projects that are fully developed by others. These services may include marketing, distribution, principal photography, development, pre- and post-production, introductory services, and many others that are within our realm of expertise. To date, we currently do not have any agreements or projects whereby we act as an agent. For the past twelve months, we have continued to generate revenues by engaging in work for hire projects and though the sales of our music CD’s. Although we continued to work on our television projects, our main focus was shifted to our music businessdivisions FEMI and FPG. Fuego executed a letter of intentwith Tota Productions, a music and video production company located in Torino, Italy, that produces Spanish Hip Hop and Pop artists from Europe. Upon completion of this arrangement we will obtain the ownership of over 300 CD masters and supporting data with which to market the library.Subsequent to May 31, 2007, we did in-fact acquire ownership of over 300 CD masters and supporting data. We have generated revenues from sales of our music, television and film content, publishing revenues and work for hire such as the production of corporate videos and consulting services. It is our intention to continue offering theseservices as they incur no material costs or expenses by the Company,as they are mostly borneby the clients. Our efforts are provided by Mr. Cancio whose compensation has been and will continue to be contributed to the Company until we reach profitable ongoing operations. We have also generated revenues by providing consulting services to companies that are in need of reaching the US Hispanic/ Latino Markets with their products or services. Consulting services do not incur material costs or expenses since such services are provided solely by Mr. Cancio. We will continue seeking these consulting activities in order to generate revenues. 11 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. - continued Results of Operations for the three monthsendedAugust 31, 2007, Compared tothree monthsendedAugust 31, 2006 Revenues and Cost of Filming The Company's prior major revenue source, the filming of corporate videos,decreased$ 30,550 compared to the prior year’s quarter , but was curtailed in the current year for the reasons previously mentioned.Music revenue also decreased by $10,618. Related costs of filming, as a percentage of revenue, was 14% for both and would be much higher if the costs and associated with the President/CEO's efforts in producing all of these films were included. Operating Expenses Radio/T.V. Development expenses decreased by $50,310 and stock based compensation decreased by $75,258.The Company’s consulting expense increased by 53,312 when compared to the prior year’s quarter because on May 9, 2007, we entered into a contract with Var Growth Corporation (D.B.A. Ice Cold Stocks) and issued 875,000 shares of restricted common stock at $.15 in exchange for consulting services to be performed over a 12 month period from the date of the contract. For the three months ended August 31, 2007, $50,312 of this cost was expensed. The remaining balance is treated as a deferred charge, a contra equity account, as all of the shares were issued for services but not yet fullyrendered. The Company’s interest expense increased $10,820 because of an increase in the amount owed to our President/CEO and his related company Ciocan. Other selling, general and administrative expenses of the current year were in line with the level of expenses incurred in the previousyear’s quarter. Income Tax Benefit The current quarter reports no income tax expense or benefit.However the prior year’s quarter reflected a $19,426 income tax benefit as a result of carrying back net operating losses to periods when the Company had taxable income sufficient to generate that recovery. Liquidity and Capital Resources The Company has a deficit in working capital atthe end of the quarter, is delinquent in thepayment of its federal and state income taxes , and is past due on the majority of its accounts payable. It has no line of credit or other outside financing sources presently to enable it to finance exist operations, and is dependent on its music sales and the private placement of its common stockfor current cash flows. Accordingly, it is presently seeking financing to continue in existence. The Company is dependent solely on its President/CEO for all revenue generating and cash flow opportunities. Material Commitments We have no material commitments as at the date of this registration statement. 12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. - continued Purchase of Significant Equipment We do not intend to purchase any significant equipment during the next twelve (12) months. Recent Accounting Pronouncements In December 2004, the FASB issued SFAS 123R, Share Based Payments. SFAS 123R is applicable to transactions in which an entity exchanges its equity instruments for goods and services. It focuses primarily on transactions in which an entity obtains employee services in share-based payment transactions. SFAS No. 123R supersedes the intrinsic value method prescribed by APB No. 25, requiring that the fair value of such equity instruments be recorded as an expense as services are performed. Prior to SFAS 123R, only certain pro forma disclosures of accounting for these transactions at fair value were required. SFAS 123R will be effective for the first quarter 2006 financial statements, and permits varying transition methods including retroactive adjustment of prior periods or prospective application beginning in 2006. The Company adopted SFAS 123R using the modified prospective method effective January 1, 2006. Under this transition method the Company will begin recording stock option expense prospectively, beginning with that date. ITEM 3. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act of 1934 are recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Securities Exchange Act of 1934 is accumulated and communicated to management, including our Principal Executive Officer and Principal Accounting Officer, as appropriate, to allow timely decisions regarding required disclosure. Within the 90 days prior to the filing date of this report, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rule 13a-14. This evaluation was done under the supervision and with the participation of our Principal Executive Officer/Principal Accounting Officer. Based upon that evaluation, we have concluded that our disclosure controls and procedures are effective in gathering, analyzing and disclosing information needed to satisfy our disclosure obligations under the Exchange Act. Changes in Internal Controls There were no significant changes in our internal controls or in other factors that could significantly affect those controls since the most recent evaluation of such controls. 13 PART II: OTHER INFORMATION Item 1. Legal Proceedings None Item 2. Changes in Securities None Item 3. Defaults upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5: Other Information None Item 6. Exhibits and Reports on Form 8-K (a) Exhibits 31.1 Certificate of Principal Executive Officer 31.2 Certificate of Principal Accounting Officer 32.1Certification Pursuant to 18 U.S.C. 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2Certification Pursuant to 18 U.S.C. 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (b) Reports on Form 8-K Form 8K filed with the SEC July 3, 2007 Form 8K filed with the SEC October 9, 2007 Form 8K filed with the SEC October 10, 2007 14 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FUEGO ENTERTAINMENT, INC. (Registrant) Date:October 22, 2007 By: /s/Hugo M. Cancio Hugo M. Cancio Title: Principal Executive Officer Date:October 22, 2007 By: /s/Hugo M. Cancio Hugo M. Cancio Title:Principal Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Date:October 22, 2007 By: /s/Hugo M. Cancio Hugo M. Cancio Title:Director 15
